Citation Nr: 1634633	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and a lung condition, to include as due to asbestos exposure.

2.  Entitlement to service connection for a heart condition, status post bypass surgery, to include as due to radiation exposure.

3.  Entitlement to service connection for residuals of a stroke, to include as due to radiation exposure.

4.  Entitlement to service connection for a pancreas condition, to include as due to radiation exposure.

5.  Entitlement to service connection for cataracts, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board acknowledges that the Veteran's attorney submitted a Privacy Act request in January 2016 that is still pending.  Typically, such requests must be processed prior to appellate action.  See 38 C.F.R. § 20.1200 (2015).  Here, however, as the Veteran died while the appeal was pending and as another person has not been substituted as the appellant to date, the January 2016 Privacy Act request is rendered moot until such time as substitution occurs.  As a result, the Board is proceeding with appellate review.


FINDING OF FACT

While the appeal was pending and prior to the issuance of a final decision, VA received notice that the Veteran had passed away in June 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1106 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


